The underlying legal questions represented in these appeals were decided in State, ex rel. Adsmond, v. Board of Education,135 Ohio St. 383, 21 N.E.2d 99, and succeeding pages.
There is ample evidence in the record to support the findings of fact of the Court of Appeals and its conclusions of law are in conformity with the former pronouncements by this court.
The judgments are therefore affirmed.
Judgments affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur. *Page 509